                                UNITED STA TES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                     CHARLESTON DIVISION

  KJ Appliance Center, LLC,                               Case No.: 2:19-cv-795-RMG
  Kenneth Johnson, Jim Brantley,

                  Plaintiffs,
           V.                                             ORDER AND OPINION

  BSH Home Appliances Corporation,
                  Defendants.


         This matter is before the Court on Defendant BSH Home Appliances Corporation's

("BSH") Motion for Judgment on the Pleadings (Dkt. No. 16.). For the reasons set forth below,

the Court grants in part and denies in part the motion.

    I.      Background

         Kenneth Johnson and Jim Brantley formed KJ Appliance Center, LLC ("KJ") on March 5,

2018. (Dkt. No. 1 ii 17.) Previously, Johnson had worked for twenty years in the appliance

installation business in and around Charleston. (Dkt. No. 1 ii 12.) Brantley had worked as a

salesman in the appliance industry for roughly twenty seven years, including eleven years as a

District Sales Manager for BSH from 2006 to 2017. (Dkt. No. 1 ii 13.) Johnson and Brantley

"envisioned combining their knowledge, skills, and experience in the appliance industry to . . .

cash in on their goodwill, contacts, and skills [in the Charleston area]." (Dkt. No. 1ii14.) Johnson

and Brantley formulated a business plan to sell "(1) exclusively . . . BSH products, utilizing Mr.

Brantley's specific knowledge of BSH's products, sales history, and knowledge of BSH-specific

operational procedures; (2) Mr. Johnson's product knowledge, installation services, and

connections with builders and the construction industry generally; and (3) both parties 20+ years'

experience in the Charleston area as a source for geographical knowledge (for optimal site

selection), customer leads, and goodwill." (Dkt. No. 1 ii 15.) Johnson pitched this idea to Trent
                                                -1-
Roth, BSH's District Sales Manager in early 2018. (Dkt. No. 1 if 16.) After BSH gave "the go-

ahead on the concept and instructed Mr. Johnson and Mr. Brantley to go find a site," Johnson and

Brantley founded KJ. (Dkt. No. 1 iii! 16 - 17.) On March 7, 2018, KJ entered into two Dealer

Agreements (the "Agreements")' with BSH whereby KJ became an authorized dealer of certain

BSH products. (Dkt. No. 1 if 18.)

         The Agreements required KJ to establish a "bona fide ' brick and mortar"' location. (Dkt.

No. 1 if 19.) KJ acquired such a location and Johnson and Brantley personally guaranteed the lease

for said premises. (Dkt. No. 1ifif22-23.) On June 1, 2018, eight-six days after entering into the

Agreements with BSH, BSH terminated the Agreements, noting that "[a]s part of BSH's strategy

to remain competitive in the future, we are compelled to reorganize our authorized dealer

relationships .. . ." (Dkt. No. 1 iii! 24 - 25.) Both Agreements permit the parties to terminate the

Agreements, with or without cause, on thirty days written notice. (Dkt. No. 10-1 § 13; Dkt. No.

10-2 § 13.) The termination provided KJ a thirty-day window during which to continue to purchase

BSH products. (Dkt. No. 1 if 27.)

         KJ, Brantley, and Johnson (collectively the "Plaintiffs") filed the action in this Court on

March 15, 2019, against Defendant BSH. Plaintiffs brought five causes of action: wrongful

termination of the Agreements, breach of fiduciary duty, breach of the implied duty of good faith

and fair dealing, South Carolina Unfair Trade Practices Act ("SCUTP A") violation, and

promissory estoppel. Defendant moved for judgment on the pleadings, and Plaintiffs oppose the

motion. (Dkt. Nos. 16, 22, 23.)




1
 Both agreements "substantially mirror[] each other but for details relating to the products [to be sold by KJ] ."
(Dkt. No. I ~ 18 n. I). Copies of the Agreements are attached to the Defendant's Answer. (Dkt. No . I 0.)

                                                          -2-
    II.       Legal Standard

           "After the pleadings are closed-but early enough not to delay trial-a party may move

for judgment on the pleadings." Fed. R. Civ. P. 12(c). Rule 12(c) motions "dispose of cases in

which there is no substantive dispute that warrants the litigants and the court proceeding further. "

Lewis v. Excel Mech., LLC, 2:13-CV-281-PMD, 2013 WL 4585873 , at* 1 (D.S.C. Aug. 28, 2013)

(quoting 5C Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure, § 1368 (3d

ed. 2010)). A judgment on the pleadings is only warranted if "the moving party has clearly

established that no material issue of fact remains to be resolved and the party is entitled to judgment

as a matter of law." Id. at * 2 (citations omitted).

           Rule 12(c) motions limit the court's review to the pleadings and "any documents and

exhibits attached to and incorporated into the pleadings." Lewis, 2013 WL 4585873, at* 1 (citation

omitted). See also A.S. Abell Co. v. Bait. Typographical Union No. 12, 338 F.2d 190, 193 (4th Cir.

1964). Like motions to dismiss, Rule 12(c) motions call for the pleadings to be construed in the

light most favorable to the non-moving party. Burbach Broad. Co. v. Elkins Radio Corp., 278 F.3d

401 , 405-06 (4th Cir. 2002). Accordingly, " [t]he court must accept all well pleaded factual

allegations in the non-moving party' s pleadings as true and reject all contravening assertions in

the moving party' s pleadings as false ." Lewis, 2013 WL 4585873, at* 2 (citation omitted).

    III.      Standing

           As an initial matter, Defendant argues that individual plaintiffs Johnson and Brantley do

not have standing under North Carolina2 law to pursue the claims asserted against BSH.3 North




2
  Plaintiffs argue that the Agreements' choice-of-law clauses are unenforceable. For reasons given supra, the Court
holds otherwise.
3 While Plaintiffs fail to address Defendant's argument in their opposition (Dkt. No. 22.), federal courts have "an

obligation to review motions to ensure that dismissal is proper." See Stevenson v. City of Seat Pleasant, Md, 743
F.3d 411 , 416 n.3 (4th Cir. 2014). Thus, the Court will analyze Defendant's argument on its merits.

                                                        -3-
Carolina law forbids "plaintiff shareholders ... [from] assert[ing] claims against a third party for

the loss of their equity investment in the corporation." Energy Inv 'rs. Fund, L.P. v. Metric

Constructors, Inc., 351 N.C. 331, 335 (2000). The only two exceptions are when a plaintiff: (1)

alleges an injury "separate and _distinct" to himself; or (2) the injuries arise out of a "special duty"

running from the alleged wrongdoer to the plaintiff. Id. Brantley and Johnson's allegations consist

of the fact that they personally guaranteed KJ's lease, funded the deposit on said lease, and that

the termination of the Agreements harmed Brantley and Johnson "by way of their personal

guarantees of the lease .... " (Dkt. No. 1 ~~ 23, 40.) On the one hand, "[c]onsequential damages

incurred as a result of personally guaranteeing corporate debts do not constitute a separate and

distinct injury from that suffered by [the] corporation." McDaniel v. Alcon Labs. , Inc., No.

1:06CV472, 2007 WL 4553924, at *4 (M.D.N.C. Dec. 19, 2007) (citing Barger v. McCoy Hillard

& Parks, 346 N.C. 650, 661 (1997)). However, where there are allegations that a defendant

"induced the Plaintiffs into becom[ing] guarantors," a "special duty" may exist. Id. at* 4; Barger,

346 N.C. at 661-62 ("separate and distinct" and "special duty" exceptions apply to guarantors).

Brantley and Johnson make such allegations. (Dkt. No. 1 ~ 45.) ("[BSH] affirmed to Plaintiffs

prior to their entry into the Dealer Agreements and undertaking of incidental commitments that

[BSH] would not be concerned with, react to, would resolve competitor-dealers' complaints,

comments, or pushback relating to KJ' s entry into the local market.") Thus, Brantley and Johnson

do have standing to pursue their claims against BSH.

   IV.      Discussion

         A federal court sitting in diversity must apply the choice of law rules of the state in which

it sits. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941). South Carolina

"adheres to the view that the parties to a contract are to be afforded some latitude in selecting the



                                                  -4-
law that is to govern their dealings." Associated Spring Corp. v. Roy F. Wilson & Avnet, Inc., 410

F. Supp. 967, 975 (D.S.C. 1976) (enforcing choice of law provision). "Generally, under South

Carolina choice of law principles, if the parties to a contract specify the law under which the

contract shall be governed, the court will honor this choice of law." Nucor Corp. v. Bell, 482 F.

Supp. 2d 714, 728 (D.S.C. 2007). "However, a choice-of-law clause in a contract will not be

enforced if application of foreign law results in a violation of South Carolina public policy." Id.

Here, both Agreements contain choice of law provisions which state the respective "Agreement

shall be ... governed by and construed in accordance with the laws of the State of North Carolina,

without regard to North Carolina choice of law rules, it being the intent of the parties that the

internal laws of the State of North Carolina shall govern any and all disputes arising out of or

relating to this Agreement." (Dkt. No . 10-1 § 14.3; Dkt. No. 10-2 § 14.3 .)

       Plaintiffs argue that the Court should decline to apply North Carolina law under the "public

policy exception." Defendant argues, and Plaintiffs concede, that if North Carolina law governs

the instant claims, Plaintiffs' claims for wrongful termination and promissory estoppel may fail.

See Allied Distribs., Inc. v. Latrobe Brewing Co., 847 F. Supp. 376, 378 (E.D.N.C. 1993)

(generally, under North Carolina law, "a supplier is free to terminate a distributor at will, subject

to any contractual restrictions") (citing Bartolomeo v. SB. Thomas, Inc., 889 F.2d 530, 533 (4th

Cir. 1989) (construing North Carolina law)); Crosby v. City of Gastonia, 682 F. Supp. 2d 537, 547

(W.D.N.C 2010), aff'd, 635 F.3d 634 (4th Cir. 2011) (" [T]he clear law in North Carolina prohibits

the use of promissory estoppel in an offensive manner."). Plaintiffs argue that because North

Carolina law might bar these two claims, the Agreements ' choice of law provisions are against

public policy.




                                                -5-
        Plaintiffs' argument fails. As the Supreme Court of South Carolina explained, in order to

decline to apply foreign law as "against the policy of our laws," a court must determine that the

law "is against good morals or natural justice, or that for some other such reason the enforcement

of it would be prejudicial to the general interests of our own citizens.'" Rauton v. Pullman Co.,

183 S.C. 495, 191 S.E. 416, 422 (1937) (citations omitted). In other words, it is not enough for

the foreign state' s laws to be against the policy underlying a law, it must also be against "good

morals or natural justice," or be otherwise prejudicial. See, e.g. Dawkins v. State, 306 S.C. 391,

393, 412 S.E.2d 407, 408 (1991) ("The 'good morals or natural justice' of our State are not violated

when foreign law is applied to preclude a tort action for money damages ... even if recovery may

be had upon application of South Carolina law."); see also Rogers v. Lee, 414 S.C. 225, 235, 777

S.E.2d 402, 407 (Ct. App. 2015) (same).

        Here, while Plaintiffs identified South Carolina's general interest "in protecting its

residents ... from unfair, deceptive [sic], and abuse from billion dollar foreign corporations," (Dkt.

No. 22 at 18.), there is no indication that North Carolina law, barring wrongful termination and

promissory estoppel claims, violates the "good morals or natural justice" of South Carolina. See

Rogers, 414 S.C. at 235, 777 S.E.2d at 407 (internal quotation marks omitted); see also Hughes v.

Med. Depot, Inc., No. 2:18-CV-2187-RMG, 2019 WL 1772401, at *2 (D.S.C. Apr. 23, 2019)

(" [T]here is no indication that Georgia law, barring an action for strict liability against a seller,

violates the ' good morals or natural justice' of South Carolina."). This is further supported by the

fact that the "[t]he South Carolina case law finding violations of public policy pertain to 'prohibited

marriages, wagers, lotteries, racing, contracts for gaming or the sale of liquors .. . ' and interspousal

immunity[.]" Grimes v. Young Life, Inc., No. CV 8:16-1410-HMH, 2017 WL 5634239, at *5

(D.S.C. Feb. 17, 2017), reconsideration denied, No. CV 8: 16-1410-HMH, 2017 WL 5640611



                                                   -6-
(D.S.C. Apr. 3, 2017), and aff'd sub nom. Grimes v. Inner Quest Inc., 731 F. App'x 249 (4th Cir.

2018) (citations omitted). The public policy exception does not apply, and the Agreements are

governed by North Carolina law.

        Applying North Carolina law, Plaintiffs' claim of promissory estoppel must be dismissed.

Crosby, 682 F. Supp. 2d at 54 7 ("[T]he clear law in North Carolina prohibits the use of promissory

estoppel in an offensive manner."). However, reviewing the pleadings and their exhibits in a light

most favorable to Plaintiffs, the non-moving party, as the Court must do on a Rule 12(c) motion,

Plaintiffs' claim of wrongful termination, and thus breach of the implied duty of good faith and

fair dealing, survive. Under North Carolina law, "a supplier is free to terminate a distributor at

will , subject to any contractual restrictions." Allied Distribs. , Inc., 847 F Supp. at 378. But, "where

a distributorship agreement of indefinite duration is generally terminable at will, a distributor who

has made substantial investments in his business is entitled to operate the distributorship for a

' reasonable time."' Bartolomeo, 889 F.2d at 533 (citing General Tire & Rubber Co. v. Distribs.,

Inc., 253 N.C. 459, 117 S.E.2d 479, 489 (1960)) (emphasis supplied).               What constitutes "a

reasonable period of time depends on a variety of circumstances: amount of expenditures, length

of time the distributorship has already run, potential for future profits, and past profitability; but .

. . the ultimate test is not 'whether distributor has recouped his expenditures, but whether he has

had a fair opportunity."' Id. Here, Plaintiffs plead that BSH's termination of the Agreements after

eighty-six days was not reasonable and led to a variety of losses, including, inter alia, "out-of-

pocket costs relating to appliance displays [and] up-fitting of the premises." (Dkt. No. 1 ~~ 30, 33.)

Plaintiffs also plead that BSH told them BSH "would not be concerned with, react to, [and] would

resolve competitor-dealers' complaints, comments, or pushback relating to KJ's entry into the

local market," but acted otherwise. (Dkt. No. 1 ~ 45.) These allegations are sufficient, at this stage,



                                                  -7-
to state a claim for wrongful termination under North Carolina law. General Tire, 253 N.C. at 4 70-

71; Nike USA Inc. v. WDP Soccer Inc., No. 3:18-cv-374, 2018 WL 4289653, at *3 (W.D.N.C.

Aug. 8, 2018) ("When that 'narrow exception' applies, 'a distributor who has made substantial

investments in his business is entitled to operate the distributorship for a reasonable time."') (citing

Bartolomeo, 889 F.2d at 533); Erskine et al. v Chevrolet Motors Co. et al., 185 N.C. 479, 117 S.E.

706, 707-09, 713-14 (1923) (viable claim existed where at-will automobile dealer contract

permitted five-day notice of termination and defendants terminated contracts after two months). 4

         Plaintiffs claim for violation of SCUTPA, however, is insufficient. S.C. Code An. §§ 39-

5-10 et seq. To state a SCUTPA claim, a plaintiff must sufficiently allege "(1) that the defendant

engaged in an unlawful trade practice, (2) that the plaintiff suffered actual, ascertainable damages

as a result of the defendant's use of the unlawful trade practice, and (3) that the unlawful trade

practice engaged in by the defendant had an adverse impact on the public interest." Ameristone

Tile, LLC v. Ceramic Consulting Corp. , Inc., 966 F. Supp. 2d 604, 621 (D.S.C. 2013). Under

South Carolina law, "unfair or deceptive acts have an adverse impact upon the [public] if those

acts have the potential for repetition." Id. "Potential for repetition can be demonstrated by either

'showing the same kind of actions occurred in the past, thus making it likely they will continue to

occur absent deterrence ' or 'showing the company's procedures created a potential for repetition



4
  Plaintiffs' argument that the Agreements ' choice-of-law provisions are unconscionable, however, fails. In South
Carolina, unconscionability is "the absence of meaningful choice on the part of one party due to one-sided contract
provisions, together with terms that are so oppressive that no reasonable person would make them and no fair and
honest person would accept them ." Simpson v. MSA of Myrtle Beach, Inc., 373 S.C. 14, 24, 644 S.E.2d 663, 668
(S.C. 2007). "A court must enforce even grossly unreasonable terms in a contract 'unless the circumstances
surrounding its formation present such an extreme inequality of bargaining power, together with factors such as lack
of basic reading ability and the drafter's evident intent to obscure the term, that the party against whom enforcement
is sought cannot be said to have consented to the contract. "' Pref erred Home Inspections, Inc. v. Bel/south
Telecomm., LLC, No. 3: 14--cv-00673-MBS, 2014 WL 4793824, at *5 (D.S.C. Sept. 25 , 2014) (quoting Gladden v.
Boykin, 402 S.C. 140, 739 S.E.2d 882, 884-85 (S .C.2013)) (emphasis supplied). Plaintiffs ' own allegations belie
the existence of such circumstances. See (Dkt. 1. ~~ 13 - 15 .) (alleging Brantley worked for Defendant eleven years
and that Johnson and Brantley developed a business plan for KJ "combining their knowledge, skills, and experience
in the appliance industry").

                                                         -8-
of the unfair and deceptive acts."' Id. (citing Bessinger v. Food Lion, Inc., 305 F.Supp.2d 574, 581

(D.S .C. 2003)). Conduct, however, "'that affects only the parties to the transaction and not the

public interest provides no basis for a SCUTP A claim. "' Id. Here, even viewing the facts in a light

most favorable to them, Plaintiffs plead no facts showing BSH acted similarly in the past nor do

Plaintiffs plead nonconclusory facts showing BSH' s termination of the Agreements was the result

of "specific procedures or business practices that create the potential for repetition." Machinery

Solutions, Inc. v. Doosan Corp., No. 3:15-cv-03447, 2016 WL 2756429, at *3 (D.S.C. May 12,

2016) (dismissing SCUTPA claim in at-will distributor context and noting that " [a]bsent specific

facts, a plaintiff is merely offering a sp~culative claim about adverse public impact"). Plaintiffs

SCUTPA claim is therefore dismissed. See Companion Prop. & Cas. Ins. Co. v. US. Bank Nat'!

Ass'n, No. 3: 15-cv-01300-JMC, 2015 WL 7568613 , at *9 (D.S.C. Nov. 24, 2015) ("The fact that

an alleged misconduct occurred is not sufficient to establish that the misconduct amounts to a

procedure or business practice.").

       Finally, Plaintiffs fail to adequately allege that BSH breached a fiduciary duty owed to it.

To establish a claim for breach of fiduciary duty, a plaintiff must allege and ultimately show the

existence of a fiduciary relationship. Azure Dolphin, LLC v. Barton, 821 S.E.2d 711 , 725 (N.C.

2018). North Carolina law, however, which governs this dispute, does not generally recognize the

existence of a fiduciary relationship between a franchisee and a franchisor. Broussard v. Meineke

Discount Muffler Shops, Inc., 155 F.3d 331 , 34 7 (4th Cir. 1998) (no fiduciary duty between

franchisee and franchisor because, in North Carolina, "' parties to a contract do not thereby become

each others ' fiduciaries ; they generally owe no special duty to one another beyond the terms of the

contract'") (citing Branch Banking and Trust Co. v. Thompson, 418 S.E.2d 694 ,699 (Ct. App.

N.C. 1992)). And, where there is a clause, as there is in the Agreements, (D kt. No. 10-1 § 8; D kt.



                                                 -9-
No. 10-2 § 8.), which explicitly disclaims the existence of a fiduciary relationship, courts defer to

the "written contractual instrument both parties signed, discouraging the imposition of extra-

contractual obligations." See Broussard, 155 F.3d at 347.; Metric Constructors, Inc. v. Bank of

Tokyo-Mitsubishi, Ltd. , 230 F.3d 1353 (4th Cir. 2000) (affirming dismissal of breach of fiduciary

duty claim where the plaintiff expressly consented to the defendant's contractual disclaimer of any

fiduciary relationship). For these reasons, even accepting the Plaintiffs' allegations as true, which

the Court must do on Defendant's 12(c) motion, Plaintiffs have failed to state a claim for breach

of fiduciary duty.

   V.      Conclusion

        For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART

Defendant BSH Home Appliances Corporation' s Motion for Judgment on the Pleadings (Dkt. No.

16). Defendant's motion is GRANTED as to Plaintiffs' claims for breach of fiduciary duty,

SCUTPA, and promissory estoppel. Defendant's motion is otherwise DENIED and Plaintiffs'

claims for wrongful termination and breach of the implied duty of good faith and fair dealing

survive.

        AND IT IS SO ORDERED.



                                                       United States District Court Judge
January l-S-: 2020
Charleston, South Carolina




                                                -10-
